          Case 2:16-cv-02242-KHV Document 156 Filed 04/03/19 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

BAC LOCAL UNION 15 WELFARE    )
FUND, et al.,                 )
                              )
            Plaintiffs,       )
                              )                      CIVIL ACTION NO. 2:16-cv-02242-CM-GEB
            v.                )
                              )
WILLIAMS RESTORATION COMPANY, )
INC. and FOX HOLDINGS, INC.,  )
                              )
            Defendant.
                              )



          FOX HOLDINGS, INC.’S INDEX OF EVIDENCE IN OPPOSITION TO
           PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

         COMES NOW Defendant Fox Holdings, Inc., by and through its attorney, and submits

the following Index of Evidence in Opposition to Plaintiff’s Motion for Partial Summary

Judgment,. Fox Holdings this evidence in support of its arguments in opposition to the Plaintiffs’

Motion, in addition to evidence submitted with Plaintiffs’ Index of Evidence that is specifically

cited in Defendants’ Memorandum in Opposition:

         1. Affidavit of Mark M. Schorr in Opposition to Motion for Partial Summary Judgment,

            with attached Exhibits A and B

         2. Affidavit of Jordan Fox in Opposition to Motion for Partial Summary Judgment

         3. Deposition Ex. 9 [BAC Local 15 letter to Williams, dated May 4, 2015]

         4. Deposition Ex. 15 [Williams’ bank statements, pg. 1 only, redacted]

         5. Deposition Ex. 16 [2nd Williams’ bank statements, pg. 1 only, redacted]

         6. Deposition Ex. 18, pp. 6-8 only [Pension fund letter to Williams, dated May 6, 2015,

            and its attorney’s letter to Williams, dated Aug. 6, 2015]

         7. Williams Deposition Ex. 27 [E-mail dated Oct. 22, 2014 with attached blank contract]


946298
        Case 2:16-cv-02242-KHV Document 156 Filed 04/03/19 Page 2 of 3




       WHEREFORE, Defendant Fox Holdings respectfully requests that the Court receive the

foregoing evidence in support of Fox Holdings’ opposition to the Plaintiffs’ motion.



       Dated this 3rd day of April, 2019.




                                                    FOX HOLDINGS, INC., Defendant,


                                            By:     /s/ Bonnie M. Boryca
                                                    Bonnie M. Boryca, Kan. Bar No. 24635
                                                    ERICKSON | SEDERSTROM, P.C.
                                                    10330 Regency Parkway Drive
                                                    Omaha, NE 68114
                                                    (402) 397-2200
                                                    boryca@eslaw.com
                                                    Attorneys for Defendant




                                            2
        Case 2:16-cv-02242-KHV Document 156 Filed 04/03/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
Fox Holdings, Inc.’s Index of Evidence in Support of Defendant’s Opposition to Motion for
Partial Summary Judgment was served on the 3rd day of April, 2019 upon:

       Bradley J. Sollars
       Arnold, Newbold, Winter & Jackson, PC
       1100 Main Street, Suite 2001
       Kansas City, MO 64105
       bjsollars@anwjpc.com
       Attorneys for Plaintiffs

       Gregory M. Bentz
       Phillip J. R. Zeeck
       Polsinelli PC
       900 W. 48th Place, Suite 900
       Kansas City, MO 64112
       gbentz@polsinelli.com
       pzeeck@polsinelli.com
       Attorneys for Defendant Williams Restoration Company, Inc.

       Patrice D. Ott
       Koley Jessen PC, LLO
       1125 S. 103rd Street, Suite 800
       Omaha, NE 68124
       Patrice.ott@koleyjessen.com
       Attorneys for Defendant Williams Restoration Company, Inc.




       by: [   ]       U.S. Mail, postage prepaid
           [   ]       E-mail
           [ X ]       Electronic filing using the CM/ECF system
           [   ]       Facsimile Transmission
           [   ]       Hand Delivery
           [   ]       Overnight Courier


                                                           /s/ Bonnie M. Boryca




                                           3
